423 F.2d 1228
Lupe Reyes CARRILLO, Petitioner-Appellant,v.Walter E. CRAVEN, Warden, Respondent-Appellee.
No. 23098.
United States Court of Appeals, Ninth Circuit.
April 17, 1970.

Thomas P. Breen, (argued), of Carroll, Breen, Peixotto & Infantino, San Jose, Cal., for appellant.
Charles Just (argued), Asst. Atty. Gen., Raymond M. Momboisse, Asst. Atty. Gen., Thomas C. Lynch, Atty. Gen., State of California, Sacramento, Cal., for appellee.
Before CHAMBERS, MERRILL and CARTER, Circuit Judges.
PER CURIAM.


1
The denial of the writ of habeas corpus by the district court is affirmed on the merits rather than on the jurisdictional ground used by the district court.


2
The state record was before the district court and is in this court, and this court has examined it.


3
The state court record adequately supports the conclusions reached by the California Supreme Court in People v. Carillo, 64 Cal.2d 387, 50 Cal.Rptr. 185, 412 P.2d 377, cert. denied 385 U.S. 1013, 87 S.Ct. 723, 17 L.Ed.2d 549.